DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 17, 30, and 32.
Authorization for this examiner’s amendment was given in an interview with John W. Fitzpatrick on 1/12/22.
Response to Arguments
Applicant’s arguments (9/30/21 Remarks: page 12, lines 14-23) with respect to the rejection of claims 1-2, 12-18, & 27 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-2, 12-18, & 27 under 35 USC §103 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

With respect to claim 4 (and dependent claims 5, 20-22, & 29-30), the art of record does not teach or suggest the recited multiple subset splitting and training by combining identical network copies coupled by an additional processing node or layer providing respective input for the copies such that a measure of fulfilment of a constraint is output depending on outputs of the identical copies in conjunction with the recited arrangement of machine learning network image processing using an inner node constraint in the network with region of interest and control region scanning wherein the output layer output is dependent on the region of interest data.
With respect to claim 11, the art of record does not teach or suggest the recited phantom image generation arrangement having variable technical imaging parameters such that a constraint is dependent on the technical imaging parameter in conjunction with the recited arrangement of machine learning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663